Case 2:18-cv-04703-MAK Document 1-1 Filed 11/01/18 Page 1 of 32

EXHIBIT A
 

 

.

Court of Common Pleas of Philadelphia County
Trial Division

Case 2:18-cv-04703-MAK Document 1-1 Filed 11/01/18 Page 2 of 32

   

i
a

 

Civil Cover Sheet
PLAINTIFF'S NAME

ANDREW BRACKEN

DEFENDANT'S NAME
DOLGENCORP, LLC DBA DOLLAR GENERAL

 

PLAINTIFF'S ADDRESS
13512 BUSTLETON AVENUE APT.

PHILADELPHIA PA 19116

4206

DEFENDANT'S ADDRESS
100 MISSION RIDGE

GOODLETTSVILLE TN 37072

 

 

PLAINTIFF'S NAME DEFENDANT'S NAME
WERNER ENTERPRISES
PLAINTIFF'S ADDRESS DEFENDANT'S ADDRESS

14507 FRONTIER ROAD
OMAHA NE 68145

 

PLAINTIFF'S NAME

DEFENDANT'S NAME
STEPHEN KUJOVSKY

 

PLAINTIFF'S ADDRESS

DEFENDANT'S ADDRESS
2012 KLINE STREET

LEBANON PA 17042

 

 

TOTAL NUMBER OF PLAINTIFFS TOTAL NUMBER OF OEFENDANTS

 

 

 

      
  
    
  
 
 

NCEMENT OF ACTION
[7 Petition Action

,

(I Notice of Appeal

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

1 S
| Transfer From Other Jurisdictions
AMOUNT IN CONTROVERSY COURT PROGRAMS .
oO (2) Arbitration ornmerce C1 Settlement
$50,000.00 or less Jury Minor Court Appeal CI) Minors
[X] More than $50,000.00 no Non-Jury, atutory Appeals CD) wrp/Survival
Other: :
CASE TYPE AND CODE
2S ~ PREMISES LIABILITY;
STATUTORY BASIS FOR CAUSE OF ACTION
RELATED PENDING CASES (LIST BY CASE CAPTION AND DOCKET NUMBER) FILED 1S CASE SUBJECT TO
PRO PROTHY COORDINATION ORDER?
" YES NO
AUG 08 2018
M. BRYANT
TO THE PROTHONOTARY:
Kindly enter my appearance on behalf of Plaintiff/Petitioner/Appellant. ANDREW BRACKEN
Papers may be served at the address set forth below.
"NAME OF PLAINTIFF'S/PETITIONER S/APPELLANT'S ATTORNEY ADDRESS
ANDREW VANWAGNER LUNDY LAW, LLP
1635 MARKET STREET
PHONE NUMBER FAX NUMBER 19TH FLOOR
(215) 567-3000 (215) 567-2700 PHILADELPHIA PA 19103
SUPREME COURT IDENTIFICATION NO. E-MAIL ADDRESS
309486 avanwagner@lundylaw.com
SIGNATURE OF FILING ATTORNEY OR PARTY DATE SUBMITTED 7
_ ANDREW VANWAGNER Wednesday, August 08, 2018, 02:12 pm

 

 

 

FINAL COPY (Approved by the Prothonotary Clerk}

08/20/2018

 
 

Case 2:18-cv-04703-MAK Documenti1-1 Filed 11/01/18

COMPLETE LIST OF DEFENDANTS:

1. DOLGENCORP, LLC DBA DOLLAR GENERAL
100 MISSION RIDGE
GOODLETTSVILLE TN 37072
2. WERNER ENTERPRISES
14507 FRONTIER ROAD
OMAHA NE 68145
3. STEPHEN KUJOVSKY
2012 KLINE STREET
LEBANON PA 17042
4. DOLLAR GENERAL DISTRIBUTION CENTER
30 MARTHA DRIVE
BETHEL PA 19507
5. DOLLAR GENERAL CORPORATE HEADQUARTERS
100 MISSION RIDGE
GOODLETTSVILLE TN 37072

 

08/20/2018

Page 3 of 32
 

08/20/2018

Case 2:18-cv-04703-MAK Document 1-1

LUNDY LAW, LLP

BY: ANDREW J. VAN WAGNER, ESQUIRE
IDENTIFICATION NO. 309486

19th FLOOR

1635 MARKET STREET

PHILADELPHIA, PA. 19103-2297
215-567-3000

avanwagner@lundylaw.com

Andrew Bracken

13512 Bustleton Avenue
Apt. 4206

Philadelphia, PA 19116

Plaintiff(s)
Vv.

DOLGENCORDP, LLC d/b/a Dollar General
100 Mission Ridge

Filed 11/01/18 Page 4 of 32

   
 

Of fides a& ReGords
ASSESSMENPOR SHEARING

s/
MeaeT REQUIRED

=Viiry [ ] Arbitration

   
 

i COURT OF COMMON PLEAS
i PHILADELPHIA COUNTY
Trial Division

AUGUST TERM, 2018

 

Goodlettsville, TN 37072 No
(See Additional Defendants Attached)
Defendant(s)
NOTICE TO DEFEND
NOTICE AVISO

“You have been sued in court. if you wish to defend against the claims
set forth in the following pages, you must take action within twenty (20)
days after this complaint and notice are Served, by entering a written
appearance personally or by attorney and filing in writing with the court
your defenses or objections to the claims set forth against you. You are
warned that if you fail to do so, the case may proceed without you and a
judgment may be entered against you by the court without further notice for
any money claimed In the complaint or for any other claim or retief
requested by the plaintiff. You may tose money or property or other rights
important to you.

“YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE, IF
YOU DO NOT HAVE A LAWYER OR CANNOT AFFORD ONE, GO TO
OR TELEPHONE THE OFFICE SET FORTH BELOW TO FIND OUT
WHERE YOU CAN GET LEGAL HELP.

LAWYER REFERRAL SERVICE
{ Reading Center
Philadelphia, PA 19107
215-238-1701

“Le han demandado a usted en la corle. Si usted quiere defenderse de
estas demandas expuestas en las paginas siguientes, usted tiene veinte
(20) dias, de plazo ai partir de la fecha de Ja demanda y la notificacién.
Hace falta asentar una comparencia escrita o en persona a con un
abogado y entregar a la corte en forma escrita sus defensas o sus
objeciones a las demandas en contra de su persona. Sea avisado que si
usted no se defiende, la corte tomara medidas y puede continuar fa
demanda en contra suya sin previo aviso o notificacién. Ademas, la corte
puede decidir a favor del dernandante y requiere que usted cumpla con
todas las provisiones de esta demanda. Usted puede perder dinero o sus
propiedades u otros derechos importantes para usted.

“LLEVE ESTA DEMANDA A UN ABOGADO INMEDIATAMENTE, SI NO
TIENE ABOGADO 0 SI NO TIENE EL DINERO SUFICIENTE DE PAGAR
TAL SERVICIO, VAYA EN PERSONA O LLAME POR TELEFONO ALA
OFICINA CUYA DIRECCION SE ENCUENTRA ESCRITA ABAJO PARA
AVERIGUAR DONDE SE PUEDE CONSEGUIR ASISTENCIA LEGAL,

LAWYER REFERRAL SERVICE
1 Reading Center
Philadelphia, PA 19107
215-238-1704

Case ID: 180800350
 

Case 2:18-cv-04703-MAK Document 1-1 Filed 11/01/18 Page 5 of 32

Additional Defendants:

Dollar Genera] Corporate Headquarters
100 Mission Ridge

Goodlettsville, TN 37072

and

Dollar General Distribution Center
30 Martha Drive

Bethel, PA 19507

and

Wemer Enterprises

14507 Frontier Road

Omaha, NE 68145

and

Stephen Kujovsky

2012 Kiine Street
Lebanon, PA 17042

2 Case ID: 180800350

|08/20/2018
 

 

Case 2:18-cv-04703-MAK Document 1-1 Filed 11/01 1e Page 00 —

LUNDY LAW, LLP

BY: ANDREW J. VAN WAGNER, ESQUIRE

IDENTIFICATION NO.: 309486 ATTORNEY FOR PLAINTIFF
1635 MARKET STREET, 19 FLOOR

PHILADELPHIA, PA 19103-2297

(215) 567-3000

avanwagner@lundylaw.com

 

Andrew Bracken : COURT OF COMMON PLEAS
13512 Bustleton Avenue i PHILADELPHIA COUNTY
Apt. 4206
Philadelphia, PA 19116 i
Plaintiff AUGUST TERM, 2018
Vv. :
NO.

DOLGENCORP, LLC d/b/a Dollar General
100 Mission Ridge
Goodlettsville, TN 37072

And

Dollar General Corporation
100 Mission Ridge
Goodlettsville, TN 37072
And

Dollar General Distribution Center
30 Martha Drive

Bethel, PA 19507

And

Werner Enterprises

P.O. Box 45308

14507 Frontier Road
Omaha, NE 68145

And

Stephen Kujovsky

2012 Kline Street

Lebanon, PA 17042
. Defendants

Case ID: 180800350

08/20/2018
 

 

Case 2:18-cv-04703-MAK Document 1-1 Filed 11/01/18 Page 7 Of a2 .

COMPLAINT

1. Plaintiff, Andrew Bracken, is an adult individual who resides at address noted in
the caption.

2. Defendant, DOLGENCORP, LLC, d/b/a is a business entity with a registered
office located at the address noted in the caption.

3. Defendant, Dollar General Corporation, is a business entity with a registered
office located at the address noted in the caption.

4, Defendant, Dollar General Distribution Center is a business entity with a
registered office located at the address noted in the caption.

5. Defendant, Werner Enterprises, is a business entity with a registered office
located at the address noted in the caption.

6. Defendant, Stephen Kujovsky, is an adult individual who resides at the address

noted in the caption.

7, Upon information and belief, all Defendants regularly conduct business in the
Philadelphia County.
8. At all times relevant hereto, defendants, upon information and belief, Werner

Enterprises, DOLGENCORP, LLC d/b/a Dollar General, Dollar General Corporation, Dollar
General Distribution Center and/or Stephen Kujovsky owned, operated, leased, maintained,
managed, supervised, possessed and/or controlled tractor trailer #11824.

9, At all times relevant hereto, upon information and belief, trailer #11824 was
stored, maintained, managed, controlled and supervised at Dollar General Distribution Center
located at 30 Martha Drive, Bethel, PA 19507,

10. At all times relevant hereto, upon information and belief, Defendant Stephen

Case ID: 180800350

08/20/2018
 

Case 2:18-cv-04703-MAK Document 1-1 Filed 11/01/18 Page 8 of 32

Kujovsky, was the Director of the Dollar General Distribution Center located at 30 Martha
Drive, Bethel, PA 19507.

11. At all times relevant hereto, there was a dangerous and/or hazardous condition in
the nature of a defective and/or broken lift gate on trailer #11824.

12. At all times relevant hereto, all Defendants were enshrined with the duty to keep
trailer #11824 free from any dangerous and/or hazardous conditions.

13. On, February 16, 2017, at approximately 1:00 PM, Plaintiff, Andrew Bracken,
was loading goods into trailer #11824 at a Dollar General store located at 1146 Broadway Street,
Elmira, NY.

14. At the aforesaid date and time, the lift gate in trailer #11824, malfunctioned
and/or failed to work properly in so far as it did not become flush with the bottom of the trailer
causing, Plaintiff, Andrew Bracken, to sustain serious and permanent injuries while attempting to
unload said goods from the trailer.

15, At all times material hereto, Defendants, acted and/or failed to act by and through
its respective agents, servants, workmen and/or employees. As a direct and proximate result of
the aforesaid negligence of Defendants, Plaintiff, Andrew Bracken, has suffered severe and
permanent injuries to his body which include but are not limited to, herniations to the lumbar
spine and corresponding radiculopathy. Plaintiff, Andrew Bracken, suffered internal injuries of
an unknown nature, he suffered severe aches, pains, mental anxiety and anguish and a severe
shock to his entire nervous system and other injuries the full extent of which is not yet known.
Plaintiff, Andrew Bracken, sustained an aggravation and/or exacerbation of injuries both known
and unknown. He has in the past and will in the future undergo severe pain and is unable to

attend to his usual duties and occupation, all to his great financial detriment and loss.

Case ID: 180800350

08/20/2018
 

Case 2:18-cv-04703-MAK Document 1-1 Filed 11/01/18 Page 9 of 32

16. As a direct and proximate result of the negligence of Defendants, Plaintiff,
Andrew Bracken, has been compelled to effectuate a cure for the aforesaid injuries, to expend
large sums of money for medicine and medical attention and may be required to expend
additional sums for the same purpose in the future.

17. As a direct and proximate result of the negligence of Defendants, Andrew
Bracken, has been prevented from attending to his usual daily activities and duties, and may be
so prevented for an indefinite period of time in the future, all to his great detriment and loss.

18. As a direct and proximate result of the negligence of Defendants, Plaintiff,
Andrew Bracken, has suffered physical pain and mental anguish and humiliation and may
continue to suffer same for an indefinite period of time in the future.

19, As a direct and proximate result of negligence of Defendants, Plaintiff, Andrew
Bracken, has suffered loss of wages and earning capacity.

COUNT J
Plaintiff, Andrew Bracken v. Defendant, DOLGENCORP, LLC d/b/a Dollar General

20. Plaintiff, Andrew Bracken incorporates herein by reference the allegations
contained in the above paragraphs as though the same was herein set forth at length,

21. The aforesaid act was caused as a direct and proximate result of the carelessness and
negligence of Defendant, DOLGENCORP, LLC d/b/a Dollar General, by and through its agents,
servants, workmen and/or employees and consisted of the following:

a. failing to warn and/or adequately warn individuals of said
dangerous, defective and hazardous condition on trailer #11824;
b. causing and/or permitting a dangerous and hazardous condition to

exist on trailer #11824 which Defendant, DOLGENCORP, LLC d/b/a Dollar

Case ID: 180800350

08/20/2018

 

 
08/20/2018

 

Case 2:18-cv-04703-MAK Document 1-1 Filed 11/01/18 Page 10 of 32

General, knew or should have known caused an unreasonable risk of harm to
Plaintiff;
| c. failing to properly and adequately construct, repair and maintain
the lift gate on trailer #11824;
d. failing to properly and adequately maintain trailer #11824 so as to
prevent the dangerous and hazardous condition to exist:
e. failing to protect the safety of Plaintiff as it relates to the above
acts of negligence;
f causing, allowing and/or permitting a dangerous condition on
trailer #11824, so as to constitute a menace, danger, nuisance and trap to
Plaintiff; and
g. failing to properly perform its statutory, common law and
ordinance duties as it relates to the above acts of negligence.
WHEREFORE, Plaintiff, Andrew Bracken, demands judgment in his favor against
defendant, DOLGENCORP, LLC d/b/a Dollar General, in a sum in excess of Fifty Thousand
Dollars ($50,000.00) plus costs, pre and post judgment interest, attorney’s fees and all other

relief allowed by law.

COUNT I
Plaintiff, Andrew Bracken v. Defendant, Dollar General Corporation
22. Plaintiff, Andrew Bracken incorporates herein by reference the allegations
contained in the above paragraphs as though the same was herein set forth at length.

23, The aforesaid act was caused as a direct and proximate result of the carelessness

and negligence of defendant, Dollar General Corporation, by and through its agents, servants,

Case ID: 180800350
 

Case 2:18-cv-04703-MAK Document 1-1 Filed 11/01/18 Page 11 of 32

workmen and/or employees and consisted of the following:

a. failing to warn and/or adequately warn individuals of said
dangerous, defective and hazardous condition on trailer #11824;

b. causing and/or permitting a dangerous and hazardous condition to
exist on trailer #11824 which defendant, Dollar General Corporation, knew or
should have known caused an unreasonable risk of harm to Plaintiff:

c, failing to Properly and adequately construct, repair and maintain
the lift gate on trailer #1 1824;

d, failing to properly and adequately maintain trailer #11824 so as to
prevent the dangerous and hazardous condition to exist;

€. failing to protect the safety of Plaintiff as it relates to the above
acts of negligence;

f. causing, allowing and/or permitting a dangerous condition on
trailer #11824, so as to constitute a menace, danger, nuisance and trap to
Plaintiff; and

g. failing to properly perform its Statutory, common law and
ordinance duties as it relates to the above acts of negligence,

WHEREFORE, Plaintiff, Andrew Bracken, demands Judgment in his favor against
defendant, Dollar General Corporation, in a sum in excess of Fifty Thousand Dollars
($50,000.00) plus costs, pre and post judgment interest, attorney’s fees and all other relief

allowed by law.

Case ID: 180800350

08/20/2018
 

 

Case 2:18-cv-04703-MAK Document 1-1 Filed 11/01/18 Page 12 of 32

COUNT 17

Plaintiff, Andrew Bracken y. Defendant, Dollar General Distribution Center

24. ‘Plaintiff, Andrew Bracken incorporates herein by reference the allegations
contained in the above paragraphs as though the same was herein set forth at length,

25. The aforesaid act was caused as a direct and proximate result of the carelessness
and negligence of Defendant, Dollar General Distribution Center, by and through its agents,
servants, workmen and/or employees and consisted of the following:

a. failing to warn and/or adequately warn individuals of said
dangerous, defective and hazardous condition on trailer #11824;

b. causing and/or permitting a dangerous and hazardous condition to
exist on trailer #11824 which Defendant, Dollar General Distribution Center,
knew or should have known caused an unreasonable risk of harm to Plaintiff;

c. failing to properly and adequately construct, repair and maintain
the lift gate on trailer #11824;

d, failing to properly and adequately maintain trailer #11824 so as to
prevent the dangerous and hazardous condition to exist:

e. failing to protect the safety of Plaintiff as it relates to the above
acts of negligence;

f. causing, allowing and/or permitting a dangerous condition on
trailer #11824, so as to constitute a menace, danger, nuisance and trap to
Plaintiff; and

g. failing to properly perform its statutory, common law and

ordinance duties as it relates to the above acts of negligence.

Case ID: 180800350

08/20/2018
 

Case 2:18-cv-04703-MAK Document 1-1 Filed 11/01/18 Page 13 Or o> —

WHEREFORE, Plaintiff, Andrew Bracken, demands judgment in his favor against
Defendant, Dollar General Distribution Center, in a sum in excess of Fifty Thousand Dollars
($50,000.00) plus costs, pre and post judgment interest, attorney’s fees and all other relief

allowed by law.

COUNT IV

 

Plaintiff, Andrew Bracken vy. Defendant, Werner Enterprises

26. Plaintiff, Andrew Bracken incorporates herein by reference the allegations
contained in the above paragraphs as though the same was herein set forth at length.

27. The aforesaid act was caused as a direct and proximate result of the carelessness
and negligence of Defendant, Werner Enterprises, by and through its agents, servants, workmen
and/or employees and consisted of the following:

a. failing to warn and/or adequately warn individuals of said
dangerous, defective and hazardous condition on trailer #11824;

b. causing and/or permitting a dangerous and hazardous condition to
exist on trailer #11824 which defendant, Werner Enterprises, knew or should
have known caused an unreasonable risk of harm to Plaintiff;

c, failing to properly and adequately construct, repair and maintain
the lift gate on trailer #11824:

d. failing to properly and adequately maintain trailer #11824 so as to
prevent the dangerous and hazardous condition to exist;

8. failing to protect the safety of Plaintiff as it relates to the above
acts of negligence;

f. causing, allowing and/or permitting a dangerous condition on

Case ID: 180800350

08/20/2018

 
 

Case 2:18-cv-04703-MAK Document 1-1 Filed 11/01/18 Page 14 Or oe —

trailer #11824, so as to constitute a menace, danger, nuisance and trap to
Plaintiff; and
g. failing to properly perform its Statutory, common law and
ordinance duties as it relates to the above acts of negligence.
WHEREFORE, Plaintiff, Andrew Bracken, demands judgment in his favor against
Defendant, Werner Enterprises, in a sum in excess of F ifty Thousand Dollars ($50,000.00) plus

costs, pre and post judgment interest, attorney’s fees and all other relief allowed by law.

COUNT V
Plaintiff, Andrew Bracken y. Defendant, Stephen Kujovsky

28. Plaintiff, Andrew Bracken incorporates herein by reference the allegations
contained in the above paragraphs as though the same was herein set forth at length.

29. The aforesaid act was caused as a direct and proximate result of the carelessness
and negligence of Defendant, Stephen Kujovsky , by and through his agents, servants, workmen
and/or employees and consisted of the following:

a. failing to warn and/or adequately warn individuals of said
dangerous, defective and hazardous condition on trailer #1 1824:

b. causing and/or permitting a dangerous and hazardous condition to
exist on trailer #11824 which defendant, Stephen Kujovsky, knew or should
have known caused an unreasonable risk of harm to Plaintiff;

c. failing to properly and adequately construct, repair and maintain
the lift gate on trailer #11824;

d. failing to properly and adequately maintain trailer #11824 so as to

prevent the dangerous and hazardous condition to exist;

Case ID: 180800350

08/20/2018

 
 

08/20/2018

Case 2:18-cv-04703-MAK Document 1-1 Filed 11/01/18 Page 15 of 32

e. failing to protect the safety of Plaintiff as it relates to the above
acts of negligence;

f. causing, allowing and/or permitting a dangerous condition on
trailer #11824, so as to constitute a menace, danger, nuisance and trap to
Plaintiff; and

g. failing to properly perform its statutory, common law and
ordinance duties as it relates to the above acts of negligence.

WHEREFORE, Plaintiff, Andrew Bracken, demands judgment in his favor against
Defendant, Stephen Kujovsky, in a sum in excess of Fifty Thousand Dollars ($50,000.00) plus

costs, pre and post judgment interest, attorney’s fees and all other relief allowed by law.

LUNDY LAW, LLP

Date: 0 | [te | BY. vu |

i seonk J. Van Wainer, Esquire

 

Attorney for Plainthai(s)

 

Case ID: 180800350
 

Case 2:18-cv-04703-MAK Document 1-1 Filed 11/01/18 Page 16 of 32

VERIFICATION

 

Andrew Bracken hereby states that he is the Plaintiff in the above action and verifies that
the statements made in the foregoing Complaint are true and correct to the best of his knowledge,
information and belief. He understands that the statements therein are made subject to the

penalties of 18 P_A. C.S.A. $4904, relating to unsworn falsification to authorities.

: ludmea NS cube, |

Andrew Bracken, Plaintiff

Case ID: 180800350

38/20/2018

 
Case 2:18-cv-04703-MAK Document 1-1 Filed 11/01/18 Page 17 of 32

 

ANDREW BRACKEN : PENNSYLVANIA COURT OF COMMON
Plaintiff : PLEAS, PHILADELPHIA COUN

   
 

LE.

v. CASE NO. 18080035Q%#2¢

DOLGENCORP, LLC DBA DOLLAR
GENERAL; WERNER ENTERPRISES;
STEPHEN KUJOVSKY, DOLLAR
GENERAL DISTRIBUTION CENTER,
DOLLAR GENERAL
HEADQUARTERS

Defendants

 

ENTRY OF APPEARANCE

 

TO THE COURT:

Kindly enter the appearance of MATTHEW T. PISANO, ESQUIRE on behalf of
Defendants Dolgencorp, LLC (incorrectly identified as Dollar General Distribution Center and
Dollar General Corporate Headquarters) and Stephen Kujovsky in the above matter. A jury trial

is demanded.

PISANO LAW FIRM

By: Watthew 7. Pisano
Matthew T. Pisano, Esquire
Attorneys for Defendants
Dolgencorp, LLC and Stephen Kujovsky
Date: August 29, 2018

Case ID; 180800350
Case 2:18-cv-04703-MAK Document 1-1 Filed 11/01/18 Page 18 of 32

NOTICE TO PLEAD

  
   
  
 

You are hereby netig ene
enclosed Answer of. Loiledas

Mater within twenty @
may be entered against y

!s/ Jon Michael Dumont
Jon Michael Dumont

SALMON RICCHEZZA SINGER & TURCHI, LLP

By: Jon Michael Dumont
James R. Callan

LD. Nos. 69083/88762

1601 Market Street, Suite 2500

Philadelphia, PA 19103

(215) 606-6600

jcallaniaisrstlaw.com

Attorneys for Defendant
Werner Enterprises, Inc.

 

 

ANDREW BRACKEN,
Plaintiff,
Vv.

DOLGENCORP, LLC d/b/a DOLLAR
GENERAL, DOLLAR GENERAL
CORPORATE HEADQUARTERS,
DOLLAR GENERAL DISTRIBUTION
CENTER, WERNER ENTERPRISES,
And STEPHEN KUJOVSKY,

Defendants.

COURT OF COMMON PLEAS
PHILADELPHIA COUNTY

August Term 2018
No.: 350

JURY TRIAL DEMANDED

 

DEFENDANT WERNER ENTERPRISES, LLC’S
ANSWER TO PLAINTLFR’S COMPLAINT

Defendant, Werner Enterprises, Inc., improperly identified in the Complaint as Werner

Enterprises, by and through its attorneys, Salmon Ricchezza Singer & Turchi, LLP, hereby

answers plaintiff's Complaint, pursuant to the Pennsylvania Rules of Civil Procedure, as follows:

{00340618.DOC}

Case ID: 180800350
Case 2:18-cv-04703-MAK Document 1-1 Filed 11/01/18 Page 19 of 32

1, Denied. After reasonable investigation, answering defendant is without sufficient
knowledge or information upon which to form a belief as to the truth of averments contained in
paragraph 1 of the Complaint, and accordingly, those averments are denied.

2. Denied. After reasonable investigation, answering defendant is without sufficient
knowledge or information upon which to form a belief as to the truth of averments contained in
paragraph 2 of the Complaint, or the averments are conclusions of law to which no response is
required, and accordingly, those averments are denied.

3. Denied. After reasonable investigation, answering defendant is without sufficient
knowledge or information upon which to form a belief as to the truth of averments contained in
paragraph 3 of the Complaint, or the averments are conclusions of law to which no response is
required, and accordingly, those averments are denied.

4, Denied. After reasonable investigation, answering defendant is without sufficient
knowledge or information upon which to form a belief as to the truth of averments contained in
paragraph 4 of the Complaint, or the averments are conclusions of law to which no response is
required, and accordingly, those averments are denied.

5. Admitted in part; denied in part. Answering defendant admits only that Werner
Enterprises, Inc. is a corporation with a business office located at 14507 Frontier Road, Omaha,
Nebraska. The remaining averments contained in paragraph 5 of the Complaint are denied.

6. Denied. After reasonable investigation, answering defendant is without sufficient
knowledge or information upon which to form a belief as to the truth of averments contained in
paragraph 6 of the Complaint, and accordingly, those averments are denied.

7. Denied. The averments contained in paragraph 7 of the Complaint are conclusions

of law to which no response is required, and accordingly, those averments are denied.

Case ID: 180800350 |

bo

{00340618.DOC}

 
Case 2:18-cv-04703-MAK Document 1-1 Filed 11/01/18 Page 20 of 32

8. Denied. After reasonable investigation, answering defendant is without sufficient
knowledge or information upon which to form a belief as to the truth of remaining averments
contained in paragraph 8 of the Complaint, or the averments are conclusions of law to which no
response is required, and accordingly, those averments are denied.

9, Denied. After reasonable investigation, answering defendant is without sufficient
knowledge or information upon which to form a belief as to the truth of averments contained in
paragraph 9 of the Complaint, or the averments are conclusions of law to which no response is
required, and accordingly, those averments are denied.

10. Denied. After reasonable investigation, answering defendant is without sufficient
knowledge or information upon which to form a belief as to the truth of averments contained in
paragraph 10 of the Complaint, and accordingly, those averments are denied.

11. Denied. After reasonable investigation, answering defendant is without sufficient
knowledge or information upon which to form a belief as to the truth of averments contained in
paragraph 11 of the Complaint, or the averments are conclusions of law to which no response is
required, and accordingly, those averments are denied.

12. Denied. The averments contained in paragraph 12 of the Complaint are
conclusions of law to which no response is required, and accordingly, those averments are
denied.

13. Denied. After reasonable investigation, answering defendant is without sufficient
knowledge or information upon which to form a belief as to the truth of averments contained in
paragraph 13 of the Complaint, and accordingly, those averments are denied.

14, Denied. After reasonable investigation, answering defendant is without sufficient

knowledge or information upon which to form a belief as to the truth of averments contained in

Case [D: 180600350
{00340618.DOC} 3
Case 2:18-cv-04703-MAK Document 1-1 Filed 11/01/18 Page 21 of 32

paragraph 14 of the Complaint, or the averments are conclusions of law to which no response is
required, and accordingly, those averments are denied.

15. Denied. After reasonable investigation, answering defendant is without sufficient
knowledge or information upon which to form a belief as to the truth of averments contained in
paragraph 3 of the Complaint, or the averments are conclusions of law to which no response is
required, and accordingly, those averments are denied. By way of further answer, this defendant
denies any such negligence and demand strict proof thereof at trial.

16. Denied. After reasonable investigation, answering defendant is without sufficient
knowledge or information upon which to form a belief as to the truth of averments contained in
paragraph 16 of the Complaint, or the averments are conclusions of law to which no response is
required, and accordingly, those averments are denied. By way of further answer, this defendant
denies any such negligence and demand strict proof thereof at trial.

17. Denied. After reasonable investigation, answering defendant is without sufficient
knowledge or information upon which to form a belief as to the truth of averments contained in
paragraph 17 of the Complaint, or the averments are conclusions of law to which no response is
required, and accordingly, those averments are denied. By way of further answer, this defendant
denies any such negligence and demand strict proof thereof at trial.

18. Denied. After reasonable investigation, answering defendant is without sufficient
knowledge or information upon which to form a belief as to the truth of averments contained in
paragraph 18 of the Complaint, or the averments are conclusions of law to which no response is
required, and accordingly, those averments are denied. By way of further answer, this defendant

denies any such negligence and demand strict proof thereof at trial.

Case UD: 180800350 |
{00340618.DOC} 4
Case 2:18-cv-04703-MAK Document 1-1 Filed 11/01/18 Page 22 of 32

19. Denied. After reasonable investigation, answering defendant is without sufficient
knowledge or information upon which to form a belief as to the truth of averments contained in
paragraph 19 of the Complaint, or the averments are conclusions of law to which no response is
required, and accordingly, those averments are denied. By way of further answer, this defendant
denies any such negligence and demand strict proof thereof at trial.

COUNT I
Plaintiff vy. DOLGENCORP, LLC d/b/a Dollar General

20. Answering defendant incorporates by reference its answers to paragraphs 1
through 19 above as though same were set forth at length herein.

21. Denied. The averments contained in paragraph 21 of the Complaint, and its sub-
parts (a) through (g), are not directed to answering defendant. To the extent an answer is
required, this defendant is without sufficient knowledge or information upon which to form a
belief as to the truth of averments contained in paragraph 21 of the Complaint, and its sub-parts
(a) through (g), or the averments are conclusions of law to which no response is required, and
accordingly, those averments are denied.

WHEREFORE, defendant, Werner Enterprises, Inc., demands that plaintiff's Complaint
be dismissed with prejudice as to it, and that judgment be rendered in its favor and against
plaintiff, together with costs, fees, and such other and further relief as may be appropriate.

COUNT If
Plaintiff v. Dollar General Corporation

22. Answering defendant incorporates by reference its answers to paragraphs 1
through 21 above as though same were set forth at length herein.
23. Denied. The averments contained in paragraph 23 of the Complaint, and its sub-

parts (a) through (g), are not directed to answering defendant. To the extent an answer is

Case ID: 180800350

{00340618.DOC} 5

 
Case 2:18-cv-04703-MAK Document 1-1 Filed 11/01/18 Page 23 of 32

required, this defendant is without sufficient knowledge or information upon which to form a
belief as to the truth of averments contained in paragraph 23 of the Complaint, and its sub-parts
(a) through (g), or the averments are conclusions of law to which no response is required, and
accordingly, those averments are denied.

WHEREFORE, defendant, Werner Enterprises, Inc., demands that plaintiff's Complaint
be dismissed with prejudice as to it, and that judgment be rendered in its favor and against
plaintiff, together with costs, fees, and such other and further relief as may be appropriate.

COUNT Ti
Plaintiff vy. Dollar General Distribution Center

24. Answering defendant incorporates by reference its answers to paragraphs 1
through 23 above as though same were set forth at length herein.

25, Denied. The averments contained in paragraph 25 of the Complaint, and its sub-
parts (a) through (g), are not directed to answering defendant. To the extent an answer is
required, this defendant is without sufficient knowledge or information upon which to form a
belief as to the truth of averments contained in paragraph 25 of the Complaint, and its sub-parts
(a) through (g), or the averments are conclusions of law to which no response is required, and
accordingly, those averments are denied.

WHEREFORE, defendant, Wermer Enterprises, Inc., demands that plaintiff's Complaint
be dismissed with prejudice as to it, and that judgment be rendered in its favor and against

plaintiff, together with costs, fees, and such other and further relief as may be appropriate.

Case ID: 180800350 ©
{00340618.DOC} 6
Case 2:18-cv-04703-MAK Document 1-1 Filed 11/01/18 Page 24 of 32

COUNT FV
Plamtul vy. Werner Enterprises

26. Answering defendant incorporates by reference its answers to paragraphs |
through 25 above as though same were set forth at length herein.

27. Denied. Answering defendant denies any such negligence or carelessness and
demand strict proof thereof at trial. By way of further answer, the averments contained in
paragraph 27 of the Complaint, and its sub-parts (a) through (g), are conclusions of law to which
no response is required, and accordingly, those averments are denied.

WHEREFORE, defendant, Werner Enterprises, Inc., demands that plaintiff's Complaint
be dismissed with prejudice as to it, and that judgment be rendered in its favor and against
plaintiff, together with costs, fees, and such other and further relief as may be appropriate.

COUNT V
Plaintiff... Stephen Kujevsky

28. Answering defendant incorporates by reference its answers to paragraphs 1
through 27 above as though same were set forth at length herein.

29. Denied. The averments contained in paragraph 29 of the Complaint, and its sub-
parts (a) through (g), are not directed to answering defendant. To the extent an answer is
required, this defendant is without sufficient knowledge or information upon which to form a
belief as to the truth of averments contained in paragraph 29 of the Complaint, and its sub-parts
(a) through (g), or the averments are conclusions of law to which no response is required, and
accordingly, those averments are denied.

WHEREFORE, defendant, Werner Enterprises, Inc., demands that plaintiff's Complaint
be dismissed with prejudice as to it, and that judgment be rendered in its favor and against

plaintiff, together with costs, fees, and such other and further relief as may be appropriate.

Case ID: 180800350
{00340618.DOC} 7
Case 2:18-cv-04703-MAK Document 1-1 Filed 11/01/18 Page 25 of 32

NEW MATTERS
lL, Plaintiff's Complaint fails to state a claim upon which relief can be granted.
2. Plaintiff's injuries and damages, if any, were caused solely and directly as a result

of plaintiff's own negligence, carelessness and recklessness.

3. Plaintiff assumed the risk of any damages or injuries, and therefore, his claims are
barred or limited.

4, The negligence of plaintiff either bars his right to recover completely, or reduces
his claims based upon the extent of plaintiff's negligence under the doctrine of comparative

negligence and/or contributory negligence.

5. The service of process upon defendants was improper or insufficient.
6. Plaintiffs claims are barred by the doctrine of laches.
7. Plaintiff's claims are barred or limited by their violation of the rules, regulations,

and statutes of the Commonwealth of Pennsylvania and of all local authorities relevant hereto,
governing the operation of motor vehicles on the streets and highways.

3. Defendant claims any and all defenses available to it pursuant to Pennsylvania’s
Financial Responsibility Law. 75 Pa.C.S.A. § 1701 et seg.

9. Plaintiff's alleged accident was proximately caused, in whole or in part, by the
fault of third parties for whom answering defendant had no control over and for whom it is not
legally responsible.

10. No omissions or conduct on the part of answering defendant contributed to

plaintiffs injuries and damages, if any.

Case ID: 180800350
{003406 18.DOC} 8

 
Case 2:18-cv-04703-MAK Document 1-1 Filed 11/01/18 Page 26 of 32

11. Under all of the circumstances existing, answering defendant acted reasonably,
carefully, lawfully and prudently, fulfilling any and all duties owed to persons in the position of the
plaintiff, to the extent reasonable and possible.

12. Plaintiff failed to mitigate his alleged damages.

13. The damages complained of by plaintiff preexisted, or are unrelated to the
accident which is the subject matter of this Complaint.

14. Any negligence, carelessness, recklessness and/or omissions of other individuals
and/or entities, constitutes intervening, superseding causes of the damages alleged to have been
sustained by plaintiff, said damages being denied.

15. Plaintiffs claims are barred by any release, collateral estoppel or res judicata.

16. Plaintiff's alleged damages, if any, were the result of an unavoidable accident or
sudden emergency.

17. This Honorable Court lacks personal and/or subject matter jurisdiction over
answering defendant.

WHEREFORE, defendant, Werner Enterprises, Inc., demands judgment in its favor and
against plaintiff, dismissing plaintiff's Complaint as to answering defendant together with an
award of costs and disbursements incurred by answering defendant, including attorneys’ fees
together with such other relief in favor of said defendant as this Honorable Court shall deem

appropriate under the circumstances.

Case ID: 180800350
{00340618.DOC} 9

 
Case 2:18-cv-04703-MAK Document 1-1 Filed 11/01/18 Page 27 of 32

JURY DEMAND
Defendants demand a jury of twelve.
Respectfully submitted,

SALMON RICCHEZZA SINGER & TURCHI, LLP

By:/s/ Jon Michael Dumont
Jon Michael Dumont
James R. Callan
Attorney for Defendant,
Werner Enterprises, Inc.

Date: September 10, 2018.

Case ID: 180800350
{00340618.DOC} 10
 

 

Case 2:18-cv-04703-MAK Document 1-1 Filed 11/01/18 Page 28 of 32

VERIFICATION
i, Emily Rosenvold, Sr., Bodily Injury Claims Examiner for defendant, Werner Enterprises,
Inc., hereby verify that the facts sei forth’ in the foregoing Defendant’s Answers to Plaintiff's
Complaint on behalf of Wemer Enterprises, Inc., are true and correct to the best of my knowledge,
information and belief. I understand that false statements herein are made subject to the Penalties of

18 Pa, Const. Stat. Ann. Section 4904, relating to unswom falsification to authorities.

 

Emily Rosenvold, AIG
Sr. Bodily Injury Claims Examiner
Wemer Enterprises, Inc.

 

Case ID: 180800350

 

 
Case 2:18-cv-04703-MAK Document 1-1 Filed 11/01/18 Page 29 of 32

CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing Answer to Plaintiffs Complaint has been

served via electronic filing upon the following:

Andrew Vanwagner, Esquire
Lundy Law, LLP
1635 Market Street, 19" Floor
Philadelphia, PA 19103
Attorney for Plaintiff

Matthew T. Pisano, Esquire
Pisano Law Firm
1628 John F. Kennedy Bivd.
8 Penn Center — Suite 1002
Philadelphia, PA 19103
Attorneys for Co-Defendants

SALMON RICCHEZZA SINGER & TURCHI, LLP

By: /s/ Jon Michael Dumont
Jon Michael Dumont
James R, Callan
Attorney for Defendant,
Werner Enterprises, Inc.

Dated: September 10, 2018.

Case [D: 180800350

{00340618.DOC} 12
Case 2:18-cv-04703-MAK Document 1-1 Filed 11/01/18 Page 30 of 32

LUNDY LAW, LLP

BY: ANDREW J. VAN WAGNER, ESQUIRE
IDENTIFICATION NO.: 309486 ATTORNEY FU
19th FLOOR 21/6
1635 MARKET STREET
PHILADELPHIA, PA 19103-2297
856-382-1310
avanwagner@lundylaw.com

  

 

Andrew Bracken COURT OF COMMON PLEAS
PHILADELPHIA COUNTY
Plaintiff
August, 2018 TERM
Vv.
No. 180800350
DOLGENCORP, LLC d/b/a
DOLLAR GENERAL, et al
Defendants

 

 

PLAINTIFF’S REPLY TO DEFENDANT, WERNER ENTERPRISES, LLC’S ANSWER TO
COMPLAINT WITH NEW MATTER

1. 17. Denied. The allegations in these paragraphs are legal conclusions to which no response
is required pursuant to the Pennsylvania Rules of Civil Procedure. To the extent the allegations are
deemed to be factual, those allegations are specifically denied, and strict proof thereof is demanded at
trial. To the extent these allegations attempt to interpret, discuss or characterize Pennsylvania
substantive or statutory law, the law speaks for itself and any interpretation, discussion or
characterization of the law by Defendant is specifically denied.

WHEREFORE, Plaintiff demands judgment in his favor and against Defendant, in an amount
in excess of Fifty Thousand ($50,000.00) Dollars, plus all reasonable costs and other relief this court

deems necessary.

LUNDY LAW, LLP

VR

Andrew J. Van Wagner, Esquire
Attormey for Plaintiff

Date: 9/21/18 BY:

 

Case ID: 180800350

 
Case 2:18-cv-04703-MAK Document 1-1 Filed 11/01/18 Page 31 of 32

EXHIBIT B
Case 2:18-cv-04703-MAK Document 1-1 Filed 11/01/18 Page 32 of 32

 

ANDREW BRACKEN : PENNSYLVANIA COURT OF COMMON
Plaintiff : PLEAS, PHILADELPHIA COUNTY
v. ; CASE NO. 180800350

DOLGENCORP, LLC DBA DOLLAR
GENERAL; WERNER ENTERPRISES;
STEPHEN KUJOVSEKY, DOLLAR
GENERAL DISTRIBUTION CENTER,
DOLLAR GENERAL
HEADQUARTERS

Defendants

 

AFFIDAVIT

I, STEPHEN KUJOVSKY, being duly sworn, of age, make this affidavit of my own personal
knowledge while affirming and attesting to the following with full knowledge of the penalties
relating to sworn false statement to authorities:

1, I am an adult individual who resides in Lebanon, Pennsylvania.

2, Tam not presently employed by any party to this litigation.

3. I have never been employed by Dolgencorp, LLC/Dollar General at the Elmira, NY
retail store.

4. I was employed by Dolgencorp, LLC at the Bethel, Pennsylvania Distribution Center
from April, 2013 until January 7, 2016.

5. I understand Plaintiff is alleging personal injury occurred on February 16, 2017 and I
was not employed by any party to this litigation on this date of loss.

Further Affiant Sayeth Naught.

oN apt , es —,
Stephén Kujovsky

Sworn to and Subscribed

onthis 3! _day of __.. Commonwealth, of Pennsylvania
Cel 2018 ; ‘NOTARIAL SEAL —

7 i i THOMAS G, ARNOLD, Notory Public

i East Heniptield Tp Lancaster Co., PA
[My Commission Eyes Fab, 10, 2020

   
  

 

 

 
